NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LOFTON RYAN BURRIS,                      No. 13-56763

             Debtor,                            D.C. No. 2:13-cv-05917-GAF-JC
______________________________

LOFTON RYAN BURRIS,                             MEMORANDUM*

                Appellant,

 v.

WELLS FARGO BANK, NA; DEUTSCHE
BANK NATIONAL TRUST COMPANY,
as Trustee for Soundview Home Loan Trust
2006-WF1 Asset-Backed Certificates, Series
2006-WF1,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Gary A. Feess, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Burris’s request for oral
argument, set forth in his opening brief, is denied.
      Lofton Ryan Burris appeals pro se from the district court’s judgment

dismissing for lack of jurisdiction his action arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

lack of subject matter jurisdiction. Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir.

2002). We affirm.

      The district court properly concluded that it lacked jurisdiction to withdraw

the reference of Burris’s adversary proceeding from the bankruptcy court because

the underlying bankruptcy case had been dismissed. See Smith v. T-Mobile USA

Inc., 570 F.3d 1119, 1122 (9th Cir. 2009) (“The case or controversy requirement of

Article III restricts federal court jurisdiction to disputes capable of judicial

resolution. A case becomes moot, and incapable of judicial resolution, when the

issues presented are no longer live” (citations and internal quotation marks

omitted)).

      The district court properly concluded it could not construe Burris’s “Notice

of Removal” as an initial filing because Burris failed to establish an independent

basis for federal jurisdiction. See Kokkoenen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 377 (1994) (explaining federal jurisdiction generally); Cook Inlet

Region, Inc. v. Rude, 690 F.3d 1127, 1130 (9th Cir. 2012) (explaining federal

                                            2                                      13-56763
question jurisdiction); Kanter v. Warner-Lambert Co., 265 F.3d 853, 857-58 (9th

Cir. 2001) (explaining diversity jurisdiction).

      The district court did not abuse its discretion in granting defendants’

requests for judicial notice because the documents in question were either filed in

federal court, or matters of public record. See Skilstaf, Inc. v. CVS Caremark

Corp., 669 F.3d 1005, 1016 n.9 (9th Cir. 2012) (standard of review); see also Hyatt

v. Yee, 871 F.3d 1067, 1071 n.15 (9th Cir. 2017) (matters of public record are

properly the subject of judicial notice); Harris v. County of Orange, 682 F.3d
1126, 1131-32 (9th Cir. 2012) (explaining that “documents on file in federal or

state courts” are properly the subject of judicial notice).

      To the extent Burris argues that the district court’s dismissal was an

improper remand under 28 U.S.C. § 1452, we lack jurisdiction to consider that

determination. See 28 U.S.C. § 1452(b).

      AFFIRMED.




                                           3                                    13-56763